Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
     This Separation Agreement and General Release (the “Agreement”) is between
Petroleum Development Corporation, a Nevada corporation (the “Company”), and
Richard W. McCullough (the “Executive”) (collectively, the “Parties” and each a
“Party.”).
     WHEREAS, Executive was employed by the Company in the position of Chief
Executive Officer pursuant to the terms and conditions set forth in that certain
Employment Agreement, dated as of April 19, 2010, between Executive and the
Company (the “Employment Agreement”), which Employment Agreement provided for an
employment term through December 31, 2011; and
     WHEREAS, Executive also served as Chairman of the board of directors (the
“Board”) of the Company; and
     WHEREAS, on June 10, 2011 (the “Termination Date”), Executive resigned from
any and all positions (as an officer, director, employee or otherwise) with the
Company and any and all subsidiaries and affiliated entities of the Company
including, but not limited to, PDC Mountaineer, LLC (collectively, the “PDC
Affiliates”) in exchange for a promise by the Company that such resignation will
be considered, for all purposes, a “Termination by the Company Without Just
Cause” under Section 7(d) of his Employment Agreement and under any and all
benefit and compensation plans applicable to Executive, to negotiate in good
faith this Agreement and to pay all amounts and benefits required by Section
7(d) of the Employment Agreement; and
     WHEREAS, pursuant to the terms of his Employment Agreement, Executive is
required to release all Claims (as hereinafter defined), actions or causes of
action against the Company and each of its subsidiaries and affiliates and each
of their respective officers, employees, directors, successors and assigns in
any way related to his employment with the Company or the termination thereof
and make certain commitments in exchange for certain separation benefits; and
     WHEREAS, the Company and Executive agree that it is in the best interests
of each party that the terms and conditions of Executive’s separation from
employment be expressly set forth in a definitive agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
Parties hereto, intending to be legally bound, agree as follows:
     1. Recitals. The foregoing recitals are true and correct and incorporated
herein.
     2. Separation Benefits. In consideration for the Executive’s resignation as
the Company’s Chief Executive Officer, Chairman of the Board and all other
positions he holds (as an officer, director, employee or otherwise) with the
Company and any and all subsidiaries and affiliated entities, the early
termination of the Employment Agreement, the covenants described

 



--------------------------------------------------------------------------------



 



in Sections 5 through 10 of this Agreement, the general release described in
Section 3 of this Agreement and other consideration described herein, the
receipt and adequacy of which are hereby acknowledged, the Company agrees to pay
or provide to or for the Executive the following payments and benefits, provided
Executive executes this Agreement without revocation:
     (a) Separation Compensation. Within forty (40) days after the Termination
Date, the Company shall pay to the Executive a lump sum cash payment in the
amount of Four Million One Hundred Twenty-Five Thousand Dollars ($4,125,000),
less required withholdings (equal to 35%);
     (b) Accrued and Unpaid Compensation. Executive shall be entitled to receive
any compensation earned but not yet paid prior to the Termination Date in
accordance with the Company’s normal payroll practices.
     (c) Expense Reimbursement. Company shall pay to the Executive any unpaid
expense reimbursement for periods on or prior to the Termination Date upon
presentation by the Executive of an accounting of such expenses in accordance
with normal Company practices. All unpaid expense reimbursements shall be paid
by the Company within thirty (30) days of delivery to the Company of such
accounting and receipts and no later than March 15, 2012.
     (d) Qualified Retirement Plan. As of the date hereof, Executive had a
vested account balance in the Company’s qualified retirement plan. Executive
shall be entitled to such vested account balance under the Company’s qualified
retirement plan upon processing the appropriate distribution forms following his
separation in accordance with the terms of the qualified retirement plan. Such
vested account balance shall include Executive’s vested portion of the 2010
Company contribution (remitted to the qualified retirement plan in March 2011)
and Executive’s 401(k) deferrals through his Termination Date, all as adjusted
for earnings to the date of distribution.
     (e) Supplemental Retirement Benefit. On June 10th (or in the event
June 10th is not a business day, the following business day) in each of the
years 2012 through 2021, inclusively, Executive shall be entitled to receive an
annual nonqualified deferred supplemental retirement benefit equal to $30,000,
less required withholdings.
     (f) COBRA Coverage. Provided the Executive timely elects COBRA coverage,
continued coverage of the Executive and any dependents covered as of the
Termination Date under the Company’s group health plans at the Company’s cost
for a period equal to the lesser of (i) 18 months from the Termination Date or
(ii) such period ending as of the date the Executive is eligible to participate
in another employer’s group health plan. To the extent required by law,
Executive will receive compensation equal to this benefit and shall pay all
associated taxes. The COBRA continuation period for health care benefits
provided pursuant to this Agreement shall be deemed to run concurrent with the
continuation period federally mandated by COBRA (generally 18 months), or any
other legally mandated and applicable federal, state, or local coverage

2



--------------------------------------------------------------------------------



 



period for benefits provided to terminated employees under the Company’s health
care plan(s).
     (g) Stock Appreciation Rights (“SARs”): The Parties agree that the
following is a complete list of all of the Executive’s outstanding SAR Awards as
of the Termination Date and that such awards shall be treated as described
below:
     (1) SAR Award for 25,371 shares granted to the Executive on April 19, 2010
shall become fully vested.
     (2) SAR Award for 12,992 shares granted to the Executive on March 12, 2011
shall become fully vested.
     (h) Stock Options: The Parties agree that the following is a complete list
of all of the Executive’s outstanding Stock Option Awards as of the Termination
Date and that such award shall be treated as described below:
     (1) Stock Option Award for 3,333 shares granted to the Executive on
November 14, 2006 became fully exercisable as of November 14, 2010.
     (i) Restricted Stock: The Parties agree that the following is a complete
list of all of the Executive’s outstanding Restricted Stock Awards as of the
Termination Date and that such awards shall be treated as described below:
     (1) Restricted Stock Award for 5,056 shares granted to Executive on
March 7, 2008 shall become fully vested;
     (2) Restricted Stock Award for 13,878 shares granted to Executive on
March 7, 2008 shall become fully vested;
     (3) Restricted Stock Award for 27,306 shares granted to Executive on
March 4, 2009 shall become fully vested;
     (4) Restricted Stock Award for 43,566 shares granted to Executive on
April 19, 2010 shall become fully vested; and
     (5) Restricted Stock Award for 14,928 shares granted to Executive on
March 12, 2011 shall become fully vested.
     (j) Performance Shares: The Parties agree that the following is a complete
list of all of the Executive’s outstanding Performance Share Awards as of the
Termination Date and that such awards shall be treated as described below:
     (1) Performance Share Award for 12,175 shares (at target) granted to
Executive on March 4, 2009 shall vest to the extent of 4,109 shares (determined
by multiplying (i) 12,175 shares by (ii) the product of (x) 9/20 (the percentage
of time vested) by (y) 75% (the percent of

3



--------------------------------------------------------------------------------



 



goal achieved)), to be issued within seven (7) days of the Effective Date (as
hereinafter defined), less required withholdings.
     (2) The Executive acknowledges that he is not entitled to any shares or
other compensation related to the performance share award for 8,290 shares (at
target) granted to him on March 7, 2008.
     (3) The Executive acknowledges that the performance share award for 5,571
shares (at target) granted to him on March 12, 2011 shall be forfeited pursuant
to the terms of the performance share agreement evidencing such award.
     (k) Vested SARs and Stock Options. The Executive shall have three months
from the Termination Date to exercise any SARs or stock options held by the
Executive as of the Termination Date that have vested but remain unexercised as
of that date. Any SARs or stock options that are not exercised within this time
frame shall be forfeited and in accordance with terms and conditions covering
such SARs or stock options, as applicable.
     (l) Tax Withholding. The Company will be entitled to withhold from the
benefits and payments described in this Agreement, all income and employment
taxes as directed by the Executive, as long as such request meets the minimum
required to be withheld under applicable law. For all vested equity awards, the
Company will withhold the designated income and employment tax amount in shares
of Company Stock.
     (m) Section 409A Compliance. The provisions of this Agreement will be
administered, interpreted and construed in a manner intended to comply with
Section 409A of the Code (“Section 409A”), the regulations issued thereunder or
any exception thereto. For purposes of this Agreement, each payment is intended
to be excepted from Section 409A to the maximum extent provided under
Section 409A as follows: (i) each payment that is scheduled to be made following
Executive’s Termination Date and within the applicable 21/2 month period
specified in Treas. Reg. § 1.409A-1(b)(4) is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4); and
(ii) post-termination medical benefits are intended to be excepted under the
medical benefits exception as specified in Treas. Reg. § 1.409A-1(b)(9)(v)(B),
and (iii) each payment that is not otherwise excepted under the short-term
deferral exception or medical benefits exception is intended to be excepted
under the involuntary separation pay exception as specified in Treas. Reg. §
1.409A-1(b)(9)(iii). Each payment under this Agreement, including each
installment payment, shall be treated as a separate payment and Executive shall
have no right to designate the date of any payment hereunder. With respect to
any payment subject to Section 409A of the Code (and not excepted therefrom), if
any, it is intended that each such payment is paid on permissible distribution
event and at a specified time consistent with Section 409A of the Code.
Notwithstanding any provision of this agreement to the contrary, Executive
acknowledges and agrees that the Released Parties shall not be liable for, and
nothing provided or contained in this Agreement will be construed to obligate or
cause the Released Parties to be liable for, any tax, interest or penalties
imposed on Executive related to or arising with respect to any violation of
Section 409A.

4



--------------------------------------------------------------------------------



 



     (n) D&O Insurance Coverage. The Company shall use commerically reasonable
efforts to obtain or maintain in effect D&O liability insurance which
policy(ies) shall (i) cover and include Executive in all capacities in which
Executive served for the Company (including as an officer, director, or manager)
for the PDC Affiliates during all periods prior the Termination Date; and
(ii) be effective for a period of six years after the Termination Date.
     (o) Issuance of Shares. All shares of the equity interests described herein
shall be issued within seven (7) days of the Effective Date.
     3. General Release. In consideration of the Company’s obligations,
Executive hereby releases, acquits and forever discharges Company and each of
its subsidiaries and affiliates and each of their respective officers,
employees, directors, successors and assigns from any and all claims, actions or
causes of action in any way related to his employment with the Company or the
termination thereof, whether arising from tort, statute or contract, including
but not limited to, claims of defamation, claims arising under the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act
of 1990, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, the Family and Medical Leave Act, the discrimination and
wage payment laws of Colorado and any other federal, state or local statutes or
ordinances of the United States, it being Executive’s intention and the
intention of the Company to make this release as broad and as general as the law
permits. Executive understands that this Agreement does not waive any rights or
claims that may arise after his execution of it and does not apply to claims
arising under the terms of this Agreement.
     This release is intended to be a general release, and excludes only those
claims under any statute or common law that Executive is legally barred from
releasing. Executive is advised to seek independent legal counsel if Employee
seeks clarification on the scope of this release. Signing this Agreement does
not waive Employee’s right to seek a judicial determination of the validity of
Employee’s release of rights arising under the Age Discrimination in Employment
Act. Nothing herein is intended to or shall preclude Employee from filing a
charge with any appropriate federal, state, or local government agency and/or
cooperating with said agency in its investigation. Employee, however, explicitly
waives any right to file a personal lawsuit or receive monetary damages that the
agency may recover against Releasees, without regard as to who brought any said
complaint or charge.
     4. Consult With an Attorney. The Company hereby advises Executive to
consult with an attorney of Executive’s choice (at Executive’s expense) before
Executive signs this Agreement. If Executive has any questions regarding the
scope of the release, including those rights that are not released, the Company
advises Executive to address that subject with Executive’s own attorney before
Executive signs this Agreement. The Company will rely on Executive’s signature
on this Agreement as Executive’s representation that Executive read this
Agreement carefully before signing it, and that Executive has a full and
complete understanding of its terms.

5



--------------------------------------------------------------------------------



 



     5. SEC Required Filings; Press Release. The Executive hereby acknowledges
that the Company is required to file this Agreement with the U.S. Securities and
Exchange Commission pursuant to the rules of the Securities Exchange Act of
1934, as amended. No Party shall issue any press release relating, directly or
indirectly, to this Agreement, the Employment Agreement or Executive’s
employment with the Company without the other Party’s prior written consent,
which consent shall not be unreasonably withheld.
     6. Confidential Information. Through the Effective Date, Executive has not
and agrees not to in the future, directly or indirectly, disclose to any third
parties, or use in any manner, any information acquired by the Executive during
his employment by the Company with respect to any clients or customers of the
Company or any confidential, proprietary or secret aspect of the Company’s
operations or affairs unless such information has become public knowledge other
than by reason of actions, direct or indirect, of the Executive. Information
subject to the provisions of this Section 6 include, without limitation:
     (i) Brokers, broker/dealer firms, law firms used to prepare Company and
partnership registration statements, due diligence investigations, or other
parties involved with the registration, review, or offering of the Company’s
securities and drilling programs;
     (ii) Names, addresses, and other information regarding investors in the
Company’s drilling programs;
     (iii) Names, addresses and other information regarding investors who
participate with the Company in the drilling, completion or operation of oil and
gas wells as joint venture partners, working interest owners, or in any other
form of ownership;
     (iv) Lists of or information about personnel seeking employment with or who
are currently employed by the Company;
     (v) Maps, logs, drilling reports and any other information regarding past,
planned or possible future leasing, drilling, acquisition, or other operations
that the Company has completed or is investigating or has investigated for
possible inclusion in future activities; and
     (vi) Any other information or contacts relating to the Company’s drilling,
development, fund-raising, purchasing, engineering, marketing, merchandising,
and selling activities.
     7 Non-Compete. Executive has not and agrees not to for a period of one
(1) year following the Termination Date, directly engage in any Competitive
Business within any county or parish or adjacent to any county or parish in
which the Company or any affiliate owns any oil and gas interests; provided,
however, that the ownership of less than five percent (5%) of the outstanding
capital stock of a corporation whose shares are traded on a national securities
exchange or on the over-the-counter market shall not be deemed engaging in a
Competitive Business. “Competitive Business” shall mean typical oil and gas
exploration and production activities including oil and gas leasing, drilling or
any other business activities that are the same

6



--------------------------------------------------------------------------------



 



as or similar to the Company’s or an affiliate’s business operations as its
business exists on the Termination Date.
     8. Non-Solicitation. Executive has not and agrees not to, directly or
indirectly, for a period of one (1) year following the Termination Date
(i) solicit the services of any person who is a full-time employee of the
Company, its subsidiaries, divisions, or affiliates, or otherwise induce such
employee to terminate or reduce employment with the Company, or (ii) solicit the
business of any person who is a client or customer of the Company, its
subsidiaries, divisions, or affiliates. For purposes of this Agreement, the term
“person” includes natural persons, corporations, business trusts, associations,
sole proprietorships, unincorporated organizations, partnerships, joint
ventures, limited liability companies or partnerships, and governments, or any
agencies, instrumentalities, or political subdivisions thereof.
     9. Nondisparagement. Since the Termination Date Executive has not made and
agrees not to make, following the Effective Date, any negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation. The Company agrees that
the members of the Board and officers of the Company as of the date hereof has
not made, and will not make, while employed by the Company or serving as a
director of the Company, as the case may be, any negative comments about
Executive or otherwise disparage Executive in any manner that is likely to be
harmful to the Executive’s business or personal reputation. The foregoing shall
not be violated by truthful statements in response to legal process or required
governmental testimony or filings, and the foregoing limitation on the Company’s
directors and officers will not be violated by statements that they in good
faith believe are necessary or appropriate to make in connection with performing
their duties for or on behalf of the Company. Promptly after the Effective Date,
the Company shall deliver to Executive a letter of recommendation as mutually
agreed upon by the Parties prior to the Execution Date.
     10. Cooperation in Litigation. At the Company’s reasonable request,
Executive shall use his good faith efforts to cooperate with the Company, its
affiliates, and each of its and their respective attorneys or other legal
representatives (“Attorneys”) in connection with any claim, litigation or
judicial or arbitral proceeding which is material to the Company and is now
pending or may hereinafter be brought against the Released Parties by any third
party; provided, that, Executive’s cooperation is essential to the Company’s
case. Executive’s duty of cooperation will include, but not be limited to
(a) meeting with the Company’s and/or its affiliates’ Attorneys by telephone or
in person at mutually convenient times and places in order to state truthfully
Executive’s knowledge of matters at issue and recollection of events;
(b) appearing at the Company’s, its affiliates’ and/or their Attorneys’ request
(and, to the extent possible, at a time convenient to Executive that does not
conflict with the needs or requirements of Executive’s then-current employer or
Executive’s professional engagements or obligations) as a witness at depositions
or trials, without necessity of a subpoena, in order to state truthfully
Executive’s knowledge of matters at issue; and (c) signing at the Company’s, its
affiliates’ and/or their Attorneys’ request declarations or affidavits that
truthfully state matters of which Executive has knowledge. The Company shall
reimburse Executive for the reasonable costs and expenses incurred by him in the
course of his cooperation hereunder, including reasonable attorney’s fees and
costs, and shall pay to Executive per diem compensation in an amount equal

7



--------------------------------------------------------------------------------



 



to the daily prorated portion of the Executive’s base salary immediately prior
to the Termination Date. The obligations set forth in this Section 10 shall
survive any termination or revocation of this Agreement.
     11. Representations. By signing below, Executive represents and agrees that
(a) Executive has fully and carefully read this Agreement prior to signing it
and understands its terms; (b) Executive has been, or has had the opportunity to
be, advised by independent legal counsel of Executive’s own choice as to the
legal effect and meaning of each of the terms and conditions of this Agreement,
and is entering into this Agreement freely and voluntarily and not in reliance
on any promises or representations other than as set forth in this Agreement;
(c) except for Executive’s Blackberry cell phone (and related phone number) and
Apple iPad computer, all of which items shall be deemed assigned to, and owned
by, Executive as of the Termination Date (provided that Executive shall deliver
the Blackberry cell phone and Apple iPad to the Company within three (3) days
after the Effective Date for a 48-hour period so that the Company can ensure no
Company data remains on those devices), Executive has returned to the Company
all Company property (other than personal information, files or documents of,
belonging to or regarding Executive) including, without limitation, all
computers, maps, logs, data, drawings and other records and written and digital
material prepared or compiled by the Executive or furnished to the Executive
during his employment with the Company (including, without limitation, materials
located on the Executive’s personal computer), unless such information has
become public knowledge other than by reason of actions, direct or indirect, of
the Executive; and (d) except for any vested benefits Executive may have under
Company sponsored plans, the Company does not owe Executive any other wages,
compensation, or benefits of any kind or nature.
     12. Breach. Executive agrees and recognizes that should Executive breach
any of the obligations or covenants set forth in this Agreement or otherwise
revoke this Agreement, the Company will have no further obligation to provide
Executive with the consideration set forth herein, and will have the right to
seek repayment of all consideration paid up to the time of any such breach or
revocation. Further, Executive acknowledges in the event of a breach of this
Agreement, the Released Parties may seek any and all appropriate relief for any
such breach, including equitable relief and/or money damages, reasonable
attorney’s fees and costs; provided, that (i) the Company has notified Executive
in writing within 30 days of the date of the failure of Executive to perform
such material obligation and (ii) such failure remains uncorrected and/or
uncontested by Executive for 15 days following the date of such notice.
Notwithstanding the foregoing, in the event the Company fails to perform any
material obligation under this Agreement, including, without limitation, the
failure of the Company to make timely payments of monies due to Executive
hereunder, this Agreement shall be null and void and Executive shall have the
right to pursue any and all appropriate relief for any such failure, including
equitable relief and/or monetary damages, attorneys’ fees and costs; provided,
that (i) Executive has notified the Company in writing within 30 days of the
date of the failure of the Company to perform such material obligation and
(ii) such failure remains uncorrected and/or uncontested by the Company for
15 days following the date of such notice.
     13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado applicable to
agreements

8



--------------------------------------------------------------------------------



 



negotiated, entered into and wholly to be performed therein, without giving
effect to the principles of conflicts of law.
     14. Severability. Each of the respective rights and obligations of the
Parties hereunder will be deemed independent and may be enforced independently
irrespective of any of the other rights and obligations set forth herein. If any
provision of this Agreement should be held by any court of competent
jurisdiction to be illegal or invalid, such illegality or invalidity will not
affect in any way other provisions hereof, all of which will continue,
nevertheless, in full force and effect.
     15. Entire Agreement; Modification. This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
may not be modified without the express written consent of both Parties. This
Agreement supersedes all prior written and/or oral and all contemporaneous oral
agreements, understandings and negotiations regarding its subject matter,
including the Employment Agreement, effective as of the Effective Date. Nothing
in this Agreement shall be construed or deemed to terminate or otherwise amend
or modify the Indemnification Agreement, which agreement shall remain in full
force and effect in accordance with its terms. This Agreement may not be
modified or canceled in any manner except by a writing signed by both Parties.
     16. Non-Admission of Liability. Nothing in this Agreement will be construed
as an admission of liability by Executive or the Released Parties; rather,
Executive and the Released Parties are resolving all matters arising out of the
employer-employee relationship between Executive and the Company and all other
relationships between Executive and the Released Parties.
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be considered an original instrument and all of
which together will be considered one and the same agreement and will become
effective when all executed counterparts have been delivered to the respective
Parties. Delivery of executed pages by facsimiles transmission or e-mail will
constitute effective and binding execution and delivery of this Agreement.
     18. Binding Effect. This Agreement will be binding upon the Parties and
their respective heirs, administrators, representatives, executors, successors
and assigns, and will inure to the benefit of the Parties and their respective
heirs, administrators, representatives, executors, successors and assigns.
     19. Acceptance, Revocation and Effective Date.
     (a) Executive has twenty-one (21) days from the date Executive receives
this Agreement to consider its terms and conditions. Any changes to this
Agreement during that period, whether material or not, will not extend the
21-day period.
     (b) Executive may confirm his acceptance of the terms and conditions of
this Agreement by signing and returning two (2) original copies of this
Agreement to the Company’s

9



--------------------------------------------------------------------------------



 



General Counsel and Secretary at the address listed below no later than 5:00
p.m. Mountain Time twenty-one (21) days after Executive’s receipt of this
Agreement.
Daniel W. Amidon
General Counsel and Secretary
Petroleum Development Corporation
1775 Sherman Street
Denver, CO 80203
     (c) If Executive signs this Agreement, Executive may still revoke
Executive’s acceptance of the Agreement for up to seven (7) days after the
Executive signs it by notifying the Company in writing before the expiration of
that seven-day period. The written notice should be delivered in person or, if
sent by mail, postmarked no later than the 7th day and mailed to the Company’s
General Counsel and Secretary at the address provided in Section 19(b) above.
     (d) If not revoked, this Agreement will become effective on the later of
(i) the 8th day after Executive signs this Agreement or (ii) the date the
Company signs this Agreement, which cannot be later than fourteen (14) days
after the Executive signs this Agreement (the “Effective Date”). If Executive
does not sign this Agreement within the twenty-one-day period, or if Executive
timely revokes this Agreement during the seven-day revocation period, this
Agreement will not become effective and Executive will not be entitled to the
Separation Benefits provided for in Section 2.
[Remainder of Page Intentionally Left Blank — Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Separation Agreement and General Release as of the date first above written.

                  By:   /s/ Jeffrey C. Swoveland            Jeffrey C.
Swoveland        Title:   Chairman of the Board   

                  /s/ Richard W. McCullough       Richard W. McCullough     

[Signature Page to Separation Agreement and General Release]

